Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/20 has been entered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 9604373, Park et al., hereafter Park.
Regarding Claim 1, Park discloses a razor cartridge (fig 5) comprising: at least one razor blade (120) having a cutting edge (cutting edges of blades); a blade housing (110) configured to accommodate the at least one razor blade (as seen in fig 5); at least one support member (116) disposed in a frame of the blade housing comprising a front portion (see annotated fig 5 below), a rear portion (see annotated fig 5 below) opposite the front portion (see annotated fig 5 below), and two side portions connecting the front portion and the rear portion (see annotated fig 5 below); a plurality of seating protrusions disposed on the at least one support member (see annotated fig 5 below); a guard disposed at the front 

    PNG
    media_image1.png
    699
    770
    media_image1.png
    Greyscale

wherein: the at least one support member, is extended in a direction transverse to the cutting edge of the at least one razor blade between the front portion and the rear portion such that the front portion and the rear portion are connected by the at least one support member disposed between the front portion and the rear portion (fig 5); the plurality of seating protrusions are configured to seat the at least one razor blade (col. 3, lines 10-20); the plurality of seating protrusions include a first seating protrusion having a first height (see annotated fig 5 below) and a second seating protrusion having a 

    PNG
    media_image2.png
    724
    693
    media_image2.png
    Greyscale

                Regarding Claim 2, said plurality of seating protrusions comprise a plurality of first seating protrusions and a plurality of second seating protrusions (fig 5); and the plurality of first seating protrusions and the plurality of second seating protrusions are alternately disposed on the support member such that all of the plurality of first seating protrusions have the first height and all of the plurality of second seating protrusions have the second height (fig 5).
	Regarding Claim 3, each of the at least one razor blade is seated between a corresponding one of the plurality of first seating protrusions and a corresponding one of the plurality of second seating protrusions (fig 5).
Regarding Claims 6-7, where per Claim 6, the first seating protrusion includes an upper surface and a rear surface (see annotated fig 5 below), and the upper surface or rear surface is configured to support at least a portion of a front surface of the at least one razor blade (see annotated fig 5 below), and wherein per Claim 7, the first seating protrusion further includes an inclined surface between the upper surface and the rear surface and configured to support at least a portion of the front surface of the at least one razor blade (fig 5).

    PNG
    media_image3.png
    717
    784
    media_image3.png
    Greyscale
 
Regarding Claim 8, the first seating protrusion includes an upper surface, a rear surface, and an inclined surface between the upper surface and the rear surface (See annotated fig 5 above); the at least one razor blade is an integral blade (fig 5) including a cutting portion having a cutting edge (cutting edge), a base portion (portion attached to the support member), and a bent portion between the cutting portion and the bent portion (fig 5); and the upper surface of the first seating protrusion is configured to support at least a portion of a front surface of the cutting portion or a front surface of the bent portion (fig 5). 

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 7676929, Lembke et al., hereafter Lembke.
Regarding Claim 1, Lembke discloses a razor cartridge (fig’s 1-2) comprising: at least one razor blade (40) having a cutting edge (cutting edges of blades); a blade housing (fig 8, cover 50) configured to accommodate the at least one razor blade (as seen in fig 8); at least one support member (fig 1, one of the supports 14) disposed in a frame of the blade housing comprising a front portion (see annotated fig 1 below), a rear portion (see annotated fig 1 below) opposite the front portion (see annotated fig 1 below), and two side portions connecting the front portion and the rear portion (see annotated fig 1 below); a plurality of seating protrusions disposed on the at least one support member (see annotated fig 1 below); a guard disposed at the front portion of the frame of the blade housing (fig 8, 72); and a cap (fig 4, 52) disposed at the rear portion of the frame of the blade housing (fig 4), wherein: the at least one support member, is extended in a direction transverse to the cutting edge of the at least one razor blade between the front portion and the rear portion such that the front portion and the rear portion are connected by the at least one support member disposed between the front portion and the rear portion (fig 1); the plurality of seating protrusions are configured to seat the at least one razor blade (fig 1); the plurality of seating protrusions include a first seating protrusion having a first height (see annotated fig 1 below) and a second seating protrusion having a second height lower than the first height (see annotated fig 1 below); the first and second seating protrusions protrude from a same surface of the at least one support member such that a base of the first seating protrusion and a base of the second seating protrusion have a same baseline (see annotated fig 1 below) that is parallel to a bottom surface of the at least one support member exposed at a bottom side of the blade housing (see annotated fig 1 below); the first height corresponds to a length between the baseline and a distal end of the first seating protrusion (see annotated fig 1 below); the second height corresponds to a length between the baseline and a distal end of the second seating protrusion (see annotated fig 1 below); and 

    PNG
    media_image4.png
    713
    1121
    media_image4.png
    Greyscale

Regarding Claim 15, the Lembke razor cartridge includes the at least one support member including a first support member configured to support the blade housing at one side of the blade housing (see annotated fig 1 above) and a second support member configured to support the blade housing at another side of the blade housing; and the plurality of seating protrusions include a plurality of first seating protrusions and a plurality of second seating protrusions disposed on each of the first support member and the second support member (fig 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4-5 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of USPN 5822862, Ferraro.
Regarding Claim 4, Park discloses all the limitations of Claim 1 as discussed above. 
Park lacks the apparatus having the first seating protrusion having a first width in a longitudinal direction in which the at least one razor blade is seated, and the second seating protrusion having a second width in the longitudinal direction narrower than the first width.
Ferraro discloses a cartridge like the cartridge of Park which includes a blade support system, including a number of blade supports (protrusions 70 and 79), like the Park apparatus, and discloses that in such an assembly it is known and beneficial to include a first seating protrusion (fig. 1, blade engaging portions of part 70) have a first width in a longitudinal direction in which the at least one razor blade is seated, and a second seating protrusion (79) has a second width in the longitudinal direction narrower than the first width (fig 1), in order to support the blades in a resilient but secure fashion for greater shaving efficiency (abstract and col. 4, lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park by including the first seating protrusion having a first width in a longitudinal direction in which the at least one razor blade is seated, and the second seating protrusion having a second width in the longitudinal direction narrower than the first width in order to support the blades in a resilient but secure fashion for greater shaving efficiency.
Regarding Claim 5, the first seating protrusion and the second seating protrusion are disposed to be parallel on the at least one support member



    PNG
    media_image5.png
    667
    767
    media_image5.png
    Greyscale

Regarding Claims 11-14, Park discloses all the limitations of Claim 5 as discussed above. 
Park lacks a first groove formed at a corner of an upper end of the first seating protrusion, a second groove formed at a corner of an upper end of the second seating protrusion, wherein profiles of 
Ferraro discloses a razor cartridge like the apparatus of the present invention and like the apparatus of Park, and discloses that in such an assembly it is known and beneficial to include a first groove formed at a corner of an upper end of the first seating protrusion, a second groove formed at a corner of an upper end of the second seating protrusion, and profiles of the first and second grooves match, and, the first groove is formed at the corner that faces an outer side of the blade housing: and the second groove is formed at the corner that faces the outer side of the blade housing (see annotated fig 3 below), in order to properly secure a blade to a blade housing (abstract).

    PNG
    media_image6.png
    575
    726
    media_image6.png
    Greyscale

.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park.
Regarding Claim 9, Park discloses all the limitations of Claim 2 as discussed above. 
Park also includes the first seating protrusion includes an upper surface, a rear surface, and an inclined surface between the upper surface and the rear surface (See annotated fig 5 above); the at least one razor blade including a cutting portion having a cutting edge and a support that is coupled to the cutting portion and configured to support the cutting portion; the metal support includes a base portion, a blade attaching portion coupled to the cutting portion (See annotated fig 5 above), and a bent portion between the base portion and the blade attaching portion (See annotated fig 5 above); and the upper surface or the inclined surface of the first seating protrusion is configured to support at least a portion of a front surface of the blade attaching portion or a front surface of the bent portion (See annotated fig 5 above).
Park lacks the apparatus having the at least one razor blade being a steel blade, the support being a metal support.
               It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of USPN 3783510, Dawidowicz.
Regarding Claims 20-21, Park discloses all the limitations of Claim 20 which Claim 20 has in common with Claim 1, as discussed above.
Park lacks per Claim 20, a connector coupled to the blade housing at a bottom side of the blade housing and configured to be detachable from a razor handle, and per Claim 21, the blade housing further includes a pair of ribs configured to support the blade housing at the bottom side of the blade housing; the connector includes an Inner cantilever and an outer cantilever that faces the inner cantilever in a direction in which the at least one razor blade is accommodated; and one of the pair of ribs is secured between the inner cantilever and the outer cantilever to couple the blade housing and the connector.
Dawidowicz discloses a disposable razor cartridge, like that of Ferraro, and discloses that in such a cartridge it is known to include a connector (fig 1, and fig, 17, part 13) coupled to a blade housing (12} at a bottom side of the blade housing (fig 1) and configured to be detachable from a razor handle (24), and per Claim 21, the blade housing (12) further Includes a pair of ribs (140-142} configured to support the blade housing at the bottom side of the blade housing (col, 6, 20-45); the connector (13) includes an inner cantilever (137, and 139) and an outer cantilever (22 and 21) that faces the inner cantilever in a direction in which the at least one razor blade is accommodated (since the blades are in between the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferraro by having the Park housing 30 be attached to the connector 20 thereof via ribs and cantilevered members as in Park and to have the connector be removably connected to the handle as shown in Ferraro in order to have all of the parts of Park be removably connected to one another such that any of the parts can be individually removed and replaced when worn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/6/20, with respect to the rejection(s) of claim(s) 1-21 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park.
Allowable Subject Matter
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Park and Ferraro which teach various aspects of a razor having the features as set forth in the claims and noted above including different height blade support protrusions.  However, none of the references, alone or in combination, disclose that the plurality of first seating protrusions and the plurality of second seating protrusions are alternately disposed in a first order on . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        01/28/2021